Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ibrahim Abdullah Jabbar seeks to appeal the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint in part. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Jabbar seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Jabbar’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately *408presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.